EXHIBIT 10.36

Corning Incorporated

Performance Incentive Plan

 

1. PURPOSE

The purpose of the Corning Incorporated Performance Incentive Plan (the “Plan”)
is to motivate and reward the performance of key employees of Corning
Incorporated (“Corning” or the “Corporation”).

 

2. EFFECTIVE DATE AND TERM

The Plan shall be effective for Corning’s 2008 fiscal year and each subsequent
fiscal year thereafter until terminated by the Corporation.

 

3. PARTICIPANTS

The Corporation shall designate which employees are eligible to participate in
the Plan. The Corporation reserves, in its sole discretion, the right to remove
participants from the Plan, and participation in one year does not guarantee
participation in subsequent years.

 

4. COMMITTEE ADMINISTRATION

The Plan shall be administered by a committee appointed by the Corporation’s
Board of Directors (the “Committee”). The Committee shall have the sole
authority and discretion to administer, interpret and establish rules for the
Plan. Such authority shall include selection of the performance criteria for any
applicable fiscal year and the individual participants. Decisions of the
Committee shall be final, conclusive and binding on all parties including the
Corporation, its stockholders and participants, and their personal
representatives, beneficiaries and heirs.

 

5. PERFORMANCE CRITERIA

The Plan is a cash bonus plan designed to reward employees for meeting key
business objectives. Each year, the Corporation will establish performance
measures for that year. Performance measures are based on a combination of
corporate financial performance and individual/business unit performance.
Throughout the year, employees and departments will be provided with information
as to their progress towards plan performance measures.

 

6. PAYMENTS

After each fiscal year, the Committee shall ascertain an individual’s,
department’s or business unit’s actual performance versus the pre-established
performance measures. Based on this analysis, the Committee shall determine, in
its sole discretion, the appropriate award to pay each participant (if any).
Plan payments are targeted as a percentage of the participant’s year-end
eligible pay. The Committee, in its sole discretion, may reduce the amount of
payment below that determined using the applicable performance criteria or
formulae for a given participant. Payments will be made in lump sum cash payment
and will be paid after the end of the fiscal year for which the award is being
paid but before March 15th of the year following the fiscal year for which the
award is being paid.

 

7. PAYMENT DEFERRALS

Notwithstanding the forgoing, the Committee may mandate and/or permit the
deferral of all or a portion of any payment earned under the Plan. All such
deferrals shall be made under a deferred compensation plan of the Corporation
that satisfies the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”). In the event the Committee mandates and/or
permits the deferral of all or a portion of any payment earned under the Plan
that results in a deferral of compensation subject to Section 409A, such
arrangement shall comply with the requirements of Section 409A, including the
requirements for electing any permissive deferrals, and shall be evidenced by a
written deferred compensation agreement with the Participant.

 

8. AMENDMENT; TERMINATION

The Corporation may, in its sole discretion, amend, modify or terminate the Plan
at any time.

 

162



--------------------------------------------------------------------------------

9. NO TRUST

The Plan shall not create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Corporation and any affiliate
and a Participant or any other person. To the extent that any person acquires a
right to receive payments from the Corporation or any affiliate pursuant to this
Plan, such right shall not be greater than the right of any unsecured general
creditor of the Corporation or of any affiliate.

 

10. EMPLOYMENT RIGHT

This Plan shall not constitute an express or implied contract of employment
between the Corporation and any participant and shall not confer upon any
participant any right to continued employment. The Corporation retains the right
to dismiss any participant with or without cause or notice and for any reason at
anytime.

 

11. WITHHOLDING FOR TAXES

The Corporation shall have the right to deduct from all payments under this Plan
any federal or state taxes or other employment-related withholdings required by
law to be withheld with respect to such payments.

 

12. GOVERNING LAW

The validity, construction and effect of the Plan and any agreements or other
instruments issued under it shall be determined in accordance with the laws of
New York without reference to the principles of conflict of laws.

 

13. SEVERABILITY

If any portion of this Plan is deemed to be void, that portion of the Plan, and
that portion only, will be deemed void. All other provisions of the Plan will
remain in effect.

 

CORNING INCORPORATED By:  

/s/ John P. MacMahon

  John P. MacMahon Title:   Senior Vice President – Global Compensation and
Benefits Date:   10/3/07

 

163